DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3-4, 6-9, 11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/4/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-4, 6-9, 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a system for analyzing a wound fluid, the system comprising a non-porous waterproof base layer, a transparent layer, an indicator layer, and a membrane layer, the indicator layer containing a colorimetric or fluorescent indicator reagent for detecting one or more of pH, a nitrite, a protease, an esterase, a reactive oxygen species, a reactive nitrogen species, and a nucleic acid, wherein the membrane layer is impermeable to blood clots and cellular debris and is permeable to wound fluid, the indicator layer is located in between the transparent layer and the membrane layer, the colorimetric or fluorescent indicator reagent is present throughout the indicator layer in an amount of 1 ng/cm2 to 1 g/cm2, the transparent layer, being non-porous, is clear such that a color change of the colorimetric or fluorescent indicator reagent can be visualized through the transparent layer, and the base layer, the membrane layer, and the transparent layer are joined together along a single edge, the base layer for preventing liquid from leaking out of the system during use.  The closest prior art, Gamerith (WO 2017/173069) and Booher (US 2010/0279339) teach wound detection of harmful microorganisms beneath a wound dressing.  Booher teach sheet liner 110 to apply to the wound, but fails to teach a non-porous waterproof base layer for preventing liquid from leaking out of the system during use.  Booher instead teaches the removing of the sheet liner during use for wound fluids to enter the device (Para. 0039).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798